U.S. Department of Justice
Federal Bureau of Prisons

PROGRAM STATEMENT
OPI
CPD/CPB
NUMBER
5251.06
DATE
October 1, 2008

Inmate Work and Performance Pay

/s/
Approved: Harley G. Lappin
Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE §545.20
a. The Bureau of Prisons operates an inmate work program within its
institutions. To the extent practicable, the work program:
(1) Reduces inmate idleness, while allowing the inmate to improve and/or
develop useful job skills, work habits, and experiences that will assist in postrelease employment; and
(2) Ensures that activities necessary to maintain the day-to-day operation of the
institution are completed.
Sentenced inmates who are physically and mentally able to work are required to
participate in the work program. When approved by the Warden or designee,
drug treatment programming, education, or vocational training may be
substituted for all or part of the work program.
b. The Warden may recognize an inmate’s work performance or productive
participation in specified correctional programs by granting performance pay.
c. Summary of Changes
Directive Rescinded:
P5251.05 Inmate Work and Performance Pay Program (12/31/98)
Federal Regulations from 28 CFR are in bold type.
Implementing instructions are in regular type.

This revision requires that inmates receiving performance pay who are found through the
disciplinary process (Part 541 of this subchapter) to have committed a level 100 or 200 series
drug- or alcohol-related prohibited act will automatically have performance pay reduced to
maintenance pay level and be removed from any assigned work detail outside the secure
perimeter.
d. Program Objectives. The expected results of this program are:
# Each physically and mentally able inmate will be assigned to a work program and perform a
work activity that contributes to the orderly operation of the institution.
# Necessary institution operations and services will be completed through the use of inmate
work.
# Inmate work performance will be evaluated and will form the basis for awarding
Performance Pay.
# Inmates who work well or otherwise successfully participate in self-improvement programs,
will receive monetary awards or other recognition.
# Inmate idleness and disciplinary code violations resulting from inactivity will be reduced.
# Inmate job skills, work habits, and marketability upon release will be improved, increasing
the likelihood of successful post-release employment.
e. Pretrial/Holdover and Detainee Procedures. Procedures specified in this Program
Statement do not apply to pretrial and U. S. Immigration and Customs Enforcement (formerly
INS) detainees, unless the inmate waives his or her right not to work. Additional information
regarding the management of these inmates is contained in the Program Statement Pretrial
Inmates. Holdover inmates may participate in the Inmate Work and Performance Pay Program
at the Warden’s discretion.
2. DEFINITIONS §545.21
a. Physically and Mentally Able. For purposes of this rule, this shall include
inmates with disabilities who, with or without reasonable accommodation, can
perform the essential function of the work assignment.
A more comprehensive definition of a physically and mentally able inmate is contained in 28
CFR 39.103.
b. Institution Work Assignment. A work assignment which contributes to the
day-to-day operation of the institution (e.g., carpentry, plumbing, food service).
c. Industry Assignment. A Federal Prison Industries (FPI) work assignment.
d. Commissary Assignment. A Trust Fund work assignment.

P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 2

e. Full-Time Work Assignment. A work assignment to which an inmate is
assigned for the entire scheduled work day.
f. Part-Time Work Assignment. A work assignment to which an inmate is
assigned for only a portion of the scheduled work day. Part-time work
assignments are ordinarily made in conjunction with drug treatment
programming, education, and/or vocational training programs.
g. Medically Unassigned. An inmate who, because of medical restrictions, is
unable to be assigned to any work program.
h. Light Duty Work Assignment. A work assignment in which an inmate may,
because of physical limitations, temporary or otherwise, only perform limited
work functions, e.g., sedentary work, no prolonged standing, no lifting over 25
lbs., etc.
3. INSTITUTION WORK AND PERFORMANCE PAY COMMITTEE §545.22
a. The Warden at each Bureau of Prisons institution is to establish an Institution
Inmate Work and Performance Pay Committee to administer the institution's work
and performance pay program. The Committee is to be comprised of an
Associate Warden, the Inmate Performance Pay Coordinator, and any other
member(s) the Warden considers appropriate.
The Warden will appoint an Inmate Performance Pay Coordinator (IPPC) who is a full-time
employee, and who ordinarily serves at a department head level. The institution Controller will
normally serve as either the IPPC or as a committee member.
b. The Committee is responsible for approving the following aspects of the
institution’s inmate work and performance pay program:
(1)
(2)
(3)
(4)
(5)
(6)

Number of inmates on each work detail;
Number of pay grades in each detail;
Job descriptions;
Performance standards;
Budgeting for special act awards; and,
Bonus pay/special bonus pay procedures.

The Inmate Work and Performance Pay Committee ensures that the institution complies with all
Program Statement requirements.

P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 3

4. INMATE WORK/PROGRAM ASSIGNMENT §545.23
a. Each sentenced inmate who is physically and mentally able is to be assigned
to an institutional, industrial, or commissary work program. Exception shall be
made to allow for inmate participation in an education, vocational, or drug abuse
treatment program, on either a full or part-time basis, where this involvement is
mandated by Bureau policy or statute (for example, the Literacy Program). Where
such participation is not required by either policy or statute, exception may be
made to allow an inmate to participate in an education, vocational, or drug abuse
treatment program rather than work full-time upon the request of the inmate and
approval of the Warden or designee.
The inmate’s unit team ordinarily makes work and program assignments.
b. A pretrial inmate may not be required to work in any assignment or area other
than housekeeping tasks in the inmate’s own cell and in the community living
area, unless the pretrial inmate has signed a waiver of his or her right not to work
(see 28 CFR part 551, subpart J).
28 CFR part 551, Subpart J is referenced in the Program Statement Pretrial Inmates. Although
pretrial inmates are not required to work, an option is available to them via the Prison System
Pretrial Inmate Work Waiver/Notice of Separation form (BP-S203, available on Sallyport) in the
Program Statement Pretrial Inmates.
c. Medically unassigned inmates may be required, to the extent medically
possible, to perform housekeeping tasks in the inmate's own cell and in the
community living area.
d. In making the work and/or program assignment(s), staff shall consider the
inmate’s capacity to learn, interests, requests, needs, and eligibility, and the
availability of the assignment(s). An inmate’s assignment shall be made with
consideration of the institution’s security and operational needs, and should be
consistent with the safekeeping of the inmate and protection of the public.
Inmates will be selected and assigned to industrial programs in accord with the Program
Statement FPI Work Programs for Inmates.
Appropriate work assignments for otherwise qualified inmates with disabilities who, with or
without reasonable accommodation, can perform the essential functions of an available work
assignment are not to be denied such an assignment solely on the basis of the disability. Staff
will not discriminate against or preclude qualified inmates with a disability from participating in
work programs. The inmate’s safety and ability to function satisfactorily at a particular work
assignment, however, must be considered.

P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 4

Staff may not discriminate against an inmate on the basis of race, religion, sex, national origin,
disability, or political belief.
5. INMATE WORK CONDITIONS §545.24
a. The scheduled work day for an inmate in a federal institution ordinarily
consists of a minimum of seven hours.
b. An inmate is expected to report to the place of assignment at the required
time. An inmate may not leave an assignment without permission.
c. An inmate, regardless of assignment, is expected to perform all assigned
tasks diligently and conscientiously. Disciplinary action may be taken against an
inmate who refuses to work, who otherwise evades attendance and performance
standards in assigned activities, or who encourages others to do so.
d. Work, vocational, and education programs are to meet the appropriate
minimum standards for health and safety. Safety equipment is to be available
where needed.
Qualified staff (for example, the work supervisor) are to make weekly health and safety
inspections of work, vocational, and education program areas. The Safety Officer is to make a
monthly inspection of these areas.
e. An inmate is expected to perform the work assignment in a safe manner, using
safety equipment as instructed by the work supervisor. In the event of any work
related injury, the inmate shall notify the work supervisor so that appropriate
action (for example, medical attention, and submission of necessary reports) may
be taken.
See the Program Statement Occupational Safety and Environmental Health for further
information.
6. ELIGIBILITY FOR PERFORMANCE PAY §545.25
a. An inmate may receive performance pay for accomplishments in one or more
of the following areas:
(1) Institution work assignment;
An inmate assigned to an industrial work program does not receive Performance Pay but is paid
in accordance with established Federal Prison Industries (FPI) pay grades (see the Program
Statement FPI Work Programs for Inmates). An inmate assigned to an FPI work program who
additionally participates in a non-industrial work assignment or program, and does not receive
P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 5

FPI pay for this participation, is eligible for Performance Pay. An inmate may not receive both
FPI pay and Performance Pay for the same activity.
Inmates selected as suicide companions will receive Performance Pay for time spent monitoring
a potentially suicidal inmate.
(2) Literacy program (GED) participation;
The Program Statement Literacy Program (GED Standard) identifies the minimum
educational standard needed to promote an inmate above Grade 4 Performance Pay level.
Upon satisfactory completion of the Literacy Program, an inmate may receive a monetary
Achievement Award from performance pay funds. However, an inmate in IFRP refuse status
cannot earn above maintenance pay level. Accordingly, the total amount of the Achievement
Award, including any other earned monies, cannot exceed the current maintenance pay monthly
dollar amount cap.
(3) Apprenticeship training; and
An inmate may receive Performance Pay for involvement in an apprenticeship training program.
An inmate whose performance in apprenticeship training meets the institution’s criteria for
Performance Pay may not be excluded from receiving Performance Pay just because the inmate is
in apprenticeship training rather than a more traditional institution work assignment. The intent
is to encourage inmates to participate in vocational training activities. The Superintendent of
Industries or the relevant department head, after consulting with the Supervisor of Education,
will determine the rate of pay.
For FPI apprenticeship programs, an inmate may receive Performance Pay for classroom training
that is relevant to, but not a part of, the work assignment. An inmate participating in other nonindustries apprenticeship programs may be awarded Performance Pay for both the classroom and
trades skill training components of the program, in accordance with the institution’s regular
Performance Pay system.
(4) Vocational training courses (approved by the Bureau of Prisons as certified
vocational training instruction).
b. An inmate is eligible for performance pay from the date of work or program
assignment. An inmate is eligible to receive performance pay for each month that
the inmate’s performance justifies such payment.
Monthly Performance Pay awards are to be granted to reward work performance and/or program
progress. An inmate may not be denied Performance Pay because of withheld, forfeited, or
disallowed good time.

P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 6

c. An inmate who refuses to participate in the financial responsibility program
shall not ordinarily receive performance pay above the maintenance pay level, or
bonus pay, or vacation pay in accordance with 28 CFR part 545, subpart B.
28 CFR part 545, subpart B refers to the Program Statement Inmate Financial Responsibility
Program.
(d) An inmate who refuses participation, withdraws, is expelled, or otherwise fails
attendance requirements of the drug abuse education course or the residential
drug abuse treatment program is subject to the limitations specified in § 550.54(e)
or § 550.56(e) of this chapter.
(e) Inmates receiving performance pay who are found through the disciplinary
process (part 541 of this subchapter) to have committed a level 100 or 200 series
drug- or alcohol-related prohibited act will automatically have their performance
pay reduced to maintenance pay level and will be removed from any assigned
work detail outside the secure perimeter of the institution. This reduction to
maintenance pay level, and removal from assigned work detail outside the secure
perimeter of the institution, will ordinarily remain in effect for one year, unless
otherwise authorized by the Warden.
(1) Performance Pay Recipient:
# Reduction in performance pay to maintenance pay level.
# Removal from assigned work detail outside secure perimeter.
(2) Federal Prison Industries (FPI - UNICOR) Pay Recipient. Refer to Program Statement
FPI Work Programs for Inmates.
(3) Trust Fund Pay Recipient. Refer to Program Statement Trust Fund/Warehouse/Laundry
Manual.
Note: Performance Pay sanctions are effective upon issuance of this Program Statement. Those
inmates involved in disciplinary proceedings for a drug- or alcohol-related offense at the issuance
of the Program Statement will not be subject to these sanctions. The incident must occur after
this Program Statement is issued for the sanctions to be in effect.
7. PERFORMANCE PAY PROVISIONS §545.26
a. The Warden shall ensure that all institution work assignments have
standardized work descriptions. Each inmate work position is assigned one of
four pay grade levels. Factors to consider in assigning a grade level to the
specific work position include the position’s educational and vocational
requirements, physical demands, working conditions (exposed to dusts, odors,
P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 7

etc.), and the degree of responsibility held by the inmate worker. The inmate
assigned to a specific work position shall sign, and, if requested, receive a copy
of, that position description.
The Warden ordinarily assigns an Associate Warden to ensure standard job descriptions are
developed. The Inmate Position Description Standards (BP-S574, available on Sallyport)
provides the format to be used for these job descriptions. The department head, with input from
the work assignment supervisor, recommends a grade for each inmate work assignment position.
The Institution Work and Performance Pay Committee must approve the job description and
grade assignment. The IPPC will maintain all approved position descriptions.
An inmate work assignment’s pay grade is based on the degree of skill and supervision required
for the position and the position’s impact on the institution compared with other inmate work
assignments. For example, a Grade 1 position must be a skilled position which has institutionwide impact and requires minimal supervision. Grades 2 through 4 require lower skill levels,
greater supervision, and have less impact on the institution. Some details may have several pay
Grade 1 inmates, while other details may not have any pay Grade 1 positions.
Maintenance Pay may be used as temporary compensation for inmates who perform satisfactorily
but are assigned to work details that have an excessive number of inmate positions due to
overcrowded conditions. Ordinarily, Maintenance Pay should be a monthly flat rate, payable
when an inmate has worked two weeks or more on a job assignment. If the inmate has worked
on a Maintenance Pay job assignment for less than two weeks, it should be prorated based on the
number of hours worked for a particular week.
b. In recognition of budgetary constraints and for the effective management of
the overall performance pay program, the percentage of inmates assigned to
each grade level is approximately as follows (Grade 1 is highest pay):
Grade 1 - 5% of the institution’s allotted inmate work assignments;
Grade 2 - 15% of the institution’s allotted inmate work assignments;
Grade 3 - 25% of the institution’s allotted inmate work assignments;
Grade 4 - 55% of the institution’s allotted inmate work assignments.
c. An inmate may receive performance pay only for that portion of the month that
the inmate was working. Performance pay may not be awarded retroactively.
The effective date of the award will be the date of approval. Ordinarily, pay periods will be set
by the calendar month (first to last day).

P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 8

d. An inmate is eligible to receive performance pay only for those hours during
which the inmate is actually performing satisfactory work or actively participating
in an education or vocational training program. Absences from an inmate's
scheduled assignment for such reasons as call-outs, visits, sick call, interviews,
or making telephone calls shall be deducted from the monthly number of hours
worked and will accordingly reduce the amount of pay received by the inmate.
Any exception to such reduction in pay must be approved by the Assistant
Director, Correctional Programs Division, Central Office.
The work assignment supervisor will use the Performance Pay Daily Record (BP-S575, available
on Sallyport) to accurately record the actual number of hours (including partial hours) each
inmate works or participates in the assigned program.
An example of an exception case might include participation in a large scale research project
(requiring scheduled call-outs for inmate-subjects) that benefits the Bureau or the community. In
this circumstance, Wardens will provide a memorandum to their Regional Directors with a
rationale for exempting an inmate(s) from Performance Pay reduction procedures. If the
Regional Director approves the exception, the Warden's memorandum and the Regional
Director's comments will be provided to the Assistant Director, Correctional Programs Division,
Central Office for review and a decision.
e. Work Evaluation
(1) At the end of each month the work detail/program supervisor shall compute
the hours worked by the inmate and the pay to be awarded for that month.
The work assignment supervisor will record the monthly or quarterly work evaluation through
the Work Performance Rating form (BP-S324, available on Sallyport). Unit staff will purge the
BP-S324 after evaluation information has been incorporated into the inmate's Progress Report.
Monthly reports are required for inmates whose work performance is average or below regardless
of institution location or status.
(2) An inmate shall receive performance pay only for those hours during which
the inmate is actively participating in a work assignment or an
education/vocational program.
(3) The work detail/program supervisor shall rate the inmate’s performance in
each of several categories on a monthly basis when the inmate’s work
performance is average or below average or on a quarterly basis when the
inmate’s work performance is above average. For example, an inmate may be
rated in such categories as quality of work, quantity of work, initiative, ability to
learn, dependability, response to supervision and instruction, safety and care of
equipment, ability to work with others, and overall job proficiency. Any exception
to the work performance evaluation procedures cited in this paragraph requires
P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 9

approval of the Assistant Director, Correctional Programs Division, Central
Office. The work detail/program supervisor shall review the evaluation with the
inmate. The supervisor shall request that the inmate sign the evaluation form. If
the inmate refuses to sign the form, the supervisor shall note this refusal on the
evaluation and, if known, the reasons for refusal.
Each staff supervisor will monitor and evaluate the work performance of each inmate assigned to
the detail. If the inmate’s work performance is satisfactory, the hourly rate established for that
grade will apply. Inmates will only receive Performance Pay for satisfactory work performance,
and not receive it for just “being on the job.”
The work assignment supervisor forwards Work Performance Rating forms to the department
head for approval and consolidation into the department’s Performance Pay payroll. After
payroll consolidation, the forms will be forwarded to unit teams for placement in the Inmate
Central File.
f. Bonus Pay. When the supervisor of an inmate worker or program participant
believes the inmate has made exceptional accomplishments or appreciably
contributed to the work assignment, the supervisor may recommend that the
inmate receive a bonus. For example, an inmate who works in excess of the
scheduled work day can qualify for bonus pay. Written justification for the bonus
request must be forwarded to the Department Head for approval.
Bonus Pay may be awarded to an inmate at any grade level. An inmate who refuses to participate
in the Inmate Financial Responsibility Program will not ordinarily receive Bonus Pay.
The bonus cannot exceed one-half of the inmate’s monthly pay. A recommendation for Bonus
Pay is made by the work assignment supervisor. Bonus Pay is provided to inmates through
department Performance Pay savings.
g. Special Bonus Pay. An inmate may receive special bonus pay based on the
inmate's exceptional work in a temporary job assignment, provided this
assignment has been previously identified by the Warden, and approved by the
Regional Director, as critical to the institution. When the supervisor of an inmate
worker assigned to this temporary job assignment believes the inmate has
performed exceptionally well, the supervisor may recommend that the inmate
receive a special bonus. Written justification for the special bonus request must
be forwarded to the Department Head for approval.
An inmate cannot receive both Bonus Pay and Special Bonus Pay at the same time. Ordinarily,
an inmate who refuses to participate in the Inmate Financial Responsibility Program will not
receive Special Bonus Pay.

P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 10

Special Bonus Pay will not exceed the inmate’s monthly pay. Special Bonus Pay for a critical
position is defined as one that has institution-wide or system-wide impact or is highly technical.
The Warden may identify a limited number of critical positions for Special Bonus Pay, but must
obtain the Regional Director’s approval for these positions.
h. An inmate’s performance pay, once earned, becomes vested.
i. Each inmate in performance pay status shall be notified of monthly earnings.
8. PERFORMANCE PAY RATES
The Assistant Director, Correctional Programs Division, will issue an Operations Memorandum
periodically announcing hourly rates for Performance Pay. The rate will remain in effect,
regardless of the Operations Memorandum’s expiration date, until a new rate is announced.
9. INMATE VACATIONS §545.27
a. An inmate who has worked full-time for 12 consecutive months on an
institution work assignment is eligible to take a five-day paid vacation at the
inmate's prevailing hourly rate. A recommendation for an inmate to receive
vacation credit is made by the inmate’s work supervisor, through the Department
Head, to the Unit Team, who shall approve the request if the inmate's work
performance qualifies for vacation credit.
Inmates do not have to work on the same work detail for 12 consecutive months to be eligible for
a five-day paid vacation.
Ordinarily, an inmate who refuses to participate in the Inmate Financial Responsibility Program
will not receive Vacation Pay.
b. Staff shall schedule an inmate’s vacation so it is compatible with shop
production and administrative support requirements.
c. The Warden or designee may authorize an inmate to accumulate vacation
credit when:
(1) The inmate is transferred to another institution for the benefit of the
government or because of the inmate’s favorable adjustment (custody reduction);
or
(2) The inmate is placed in a new work assignment in the institution for the
benefit of the government or institution, rather than solely at the inmate’s request
or because of the inmate’s poor performance or adverse behavior.
P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 11

10. ACHIEVEMENT AWARDS §545.28
a. With prior approval of the Education Department, each inmate who completes
the Literacy program, Vocational Training, or related trades classroom work that
is part of a certified apprenticeship program may be granted an achievement
award from performance pay funds.
b. With prior approval of the Psychology Services Department, each inmate who
is making satisfactory progress or completes a residential drug treatment
program may also be granted an achievement award from performance pay
funds.
The Program Statement Education, Training, and Leisure Time Program Standards
describes program completion requirements for Literacy programs, including English-as-aSecond-Language, and related trades programs. Prior to enrolling an inmate in any of these
programs, education staff will determine, and advise the inmate and the unit team, if completion
of the program will qualify the inmate for an Achievement Award. The Supervisor of Education
may only approve an Achievement Award upon the inmate’s satisfactory completion of the
program. The amount of the award may not exceed $25.00. Education staff will notify the unit
team when the inmate completes the program.
The Drug Abuse Programs Manual describes program completion requirements for inmates in
residential drug treatment programs. Each residential program should advise the inmate of the
Achievement Award criteria. The Drug Abuse Treatment Coordinator will complete the
necessary requests for award payments and return them to the Business Office.
The Program Statement Inmate Financial Responsibility Program contains information
regarding limitations, guidelines, and eligibility criteria for inmates with an “FRP Refuse”
assignment.
11. PROCESSING OF PERFORMANCE PAY
A monthly list will be prepared of all inmates approved for Performance Pay. This list must
include:
#
#
#
#
#

Name.
Register number.
Hours of satisfactory performance.
Hourly amount paid or pay grade, bonus paid, special bonus paid.
Total amount paid.

The inmate’s institutional assignment, release date, or other information are not needed on this
listing. Each department head will forward the department's monthly list to the IPPC.

P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 12

The Warden will certify that the inmates listed are eligible to receive Performance Pay. The
certified original of this list will be sent to the institution Controller for posting to the inmate’s
account.
Inmates receiving Performance Pay are to be paid monthly. Performance Pay is ordinarily posted
to an inmate’s trust fund account within 10 business days of the closing of the pay period.
12. SPECIAL AWARDS §545.29
a. Inmates who perform exceptional services not ordinarily a part of the inmate’s
regular assignment may be granted a special award regardless of the inmate's
work or program status. Examples of actions which may result in the inmate
being considered for a special award are the following:
(1) An act of heroism;
(2) Voluntary acceptance and satisfactory performance of an unusually
hazardous assignment;
(3) An act which protects the lives of employees or inmates, or the property of
the United States. (This does not apply to informants);
(4) Suggestions which result in substantial improvements or cost-savings in
institutional programs or operations; and
(5) Other exceptionally meritorious or outstanding services consistent with the
general character of the preceding cases.
b. The special award may be given in the form of a monetary payment in addition
to any other award (e.g., extra good time) given.
c. The Warden of each institution is empowered to approve special awards not
exceeding $150. Awards in excess of this amount may not be made unless
approved by the Regional Director.
The Monetary Special Award Recommendation form (BP-S576, available on Sallyport) and the
Extra Good Time Recommendation form (BP-S390, available on Sallyport) will be used
respectively when processing monetary special awards and extra good time.
13. FUNDS DUE DECEASED INMATES §545.30.
Funds due a deceased inmate for work performed and not yet paid shall be made
to a legal representative of the inmate’s estate or in accordance with the laws of
descent and distribution of the state of the inmate’s domicile.
P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 13

14. TRAINING §545.31.
The Warden shall ensure that staff receive training on their roles in, and on the
operation of, the work and performance pay program. The Warden shall also
ensure that the inmate population is informed of the work and performance pay
program, and of the hourly rates paid to inmate workers.
15. ANNUAL INTERNAL REVIEW
The Institution Work and Performance Pay Committee will ensure that an internal review is
conducted annually on the institution's Performance Pay Program.
16. INSTITUTION SUPPLEMENT
Each institution will develop local procedures and guidelines required to administer this Program
Statement. The Institution will involve the Regional Office, Correctional Programs
Administrator, in developing the Institution Supplement. The Institution Supplement must be
available in English and Spanish and should include, at a minimum, the following:
#
#
#
#
#

Membership and organization of the Inmate Work and Performance Pay Committee.
Designation of the Inmate Performance Pay Coordinator.
Procedures to ensure the development of position description.
Procedures to pay inmates released before the end of the posting period.
Time frames for submitting each department’s Performance Pay to the Inmate Performance
Pay Coordinator for review.
# Procedures for the handling of long-term holdover inmates with regard to the Inmate Work
and Performance Pay Program.
# Procedures to allow holdovers to work at the Warden’s discretion.

REFERENCES
Program Statements
P1040.04
Non-Discrimination Toward Inmates (1/29/99)
P1600.09
Occupational Safety, Environmental Compliance, and Fire Protection (10/31/07)
P5215.05
Youth Corrections Act (YCA) Inmates (3/17/99)
P5300.21
Education, Training, and Leisure Time Program Standards (2/18/02)
P5322.11
Inmate Classification and Program Review (11/29/06)
P5324.08
Suicide Prevention Program (4/5/07)
P5330.10
Drug Abuse Programs Manual, Inmate (5/25/95)
P5350.28
Literacy Program (GED Standard) (12/1/03)
P5353.01
Occupational Education Programs (12/17/03)
P5380.08
Inmate Financial Responsibility Program (8/15/05)
P5803.07
Progress Reports (3/16/98)
P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 14

P7331.04
P8120.02

Pretrial Inmates (1/31/03)
FPI Work Programs for Inmates (7/15/99)

Federal Regulations
Rules cited in this Program Statement: 28 CFR 545.20-31 and 28 CFR 39.103. Rules effective
date: 8/11/2008.
ACA Standards
# 4th Edition Standards for Adult Correctional Institutions: 4-4277, 4-4448, 4-4449, 4-4450,
4-4451, 4-4452, 4-4454, 4-4461
# 4th Edition Performance Based Standards for Adult Local Detention Facilities: 4-ALDF-6B02, 4-ALDF-5C-06, 4-ALDF-5C-07, 4-ALDF-5C-08, 4-ALDF-5C-09, 4-ALDF-5C-10, 4ALDF-5C-12
# 2nd Edition Standards for Administration of Correctional Agencies: 2-CO-5A-01
Records Retention
See the Records and Information Disposition Schedule (RIDS) on Sallyport.

P5251.06 10/01/2008 Federal Regulations: bold type.

Implementing instructions: regular type.

Page 15

